DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 14-15, drawn to an electromagnetic wave shielding.
Group II, claims 2-8 and 16-20, drawn to an electromagnetic wave shielding.
Group III, claims 9-13, drawn to an electromagnetic wave shielding.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an electromagnetic wave shielding and absorbing molded article comprising a thermoplastic resin composition that includes a thermoplastic resin and carbon fibers, the carbon fibers having a weighted average fiber length in the molded article in a range from 0.05 to 8.0 mm, and a content ratio of the carbon fibers in the molded article being from 0.05 to 45 mass%, wherein the electromagnetic wave shielding and absorbing molded article has a thickness from 0.01 mm to 5 mm, and has a shielding property of 10 dB or greater and an absorbency of 5% or greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al (US 2016/0122513). 
Specifically, Miyamoto et al discloses an electromagnetic wave shielding comprising a thermoplastic resin and carbon fibers in the amount of 0.4 to 10 mass %, overlapping the recited range of 0.05 to 45 mass % (Abstract, [0001], and [0010]-[0011]).  The shielding has a thickness of 3.0 mm, within the recited range of 0.01 to 8.0 mm ([0054]).
The carbon fibers have an average length of 0.5 to 15 mm ([0011]). It is recognized that the present claims recite the length of the carbon fibers in terms of a weight average fiber length, while the reference discloses the fiber length in terms of the average length. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average carbon fiber length disclosed by the reference, the average fiber length disclosed by the reference overlaps the range of 0.5 to 8.0 mm recited in the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Miyamoto et al is silent with respect to the electromagnetic wave shielding having a shielding property of 10 dB or greater and an absorbency of 5 % of greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz.  However, Miyamoto et al has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869. The examiner can normally be reached Monday-Friday, 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767